Title: To Benjamin Franklin from Thomas Taunton, [1760?–1775]
From: Taunton, Thomas
To: Franklin, Benjamin


          
            most worthey Sir
            [1760?–1775]
          
          I hop you will pardon the fredom I have takeen, I have been to the bishop’s palies at lamboth to see for the old Cook that did Lieve with the late bishop, but to my mortifycasion am Desieved she is gon, I went to see If I Could have got my daughter to been under for som tiem to had som Experence in the Chiken bisnes it would have been of great servies to her and that would been of greter help to me for I have knothing but what Coem from her and my frinds and aqaintence tsill [still] bad with the gout, Stoan, and asma, and woer out being upords of 78 years old should be glad if you Could think of any pleas I was abell to doe, I lodg at mr. Slaters neare the hair at hogsdon, I beg Leave to Conclud with my best Respects to you from your Dutyfull humbell Seruant
          
            Tho: Taunton
          
         
          Addressed: For / Mr. Franklen / Thease
        